DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “engagement length” being “three” and “four” times the selecting step size, as in claims 14 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13, and 16 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Ehrlich et al. US 2006/0005648 A1.
Ehrlich discloses:
Claim 1- a plurality of deflectable transmission elements (10a-d) assigned to a respective gear shift unit for changing a gear ratio; and a movable actuating element (20) having a plurality gear shift elements (22, 24, 26, 26a, 28, 28a) assigned thereto, the gear shift elements movable together with the actuating element (the device performs this function) and which, dependent on a selected selecting position of the actuating element that is variable by a selecting movement (vertical movement as in figures 3a, 3b) of the actuating element (20), are coupled with coupling means of the transmission elements via a gear shift coupling (see mechanical couplings of 20 and 10 in figure 4) for deflecting the transmission elements by means of a shifting movement (32) of the actuating element; wherein the shifting movement is independent of the selecting movement (the device is capable of this function); wherein the selecting position is changeable in selecting steps that are delimited by a selecting step length (see distance defined by motion between figures 3a and 3b); and wherein a first gear shift element (26) of the plurality of gear shift elements has a first interconnected first gear shift length which effects the shifting coupling with one of the transmission elements and which is greater than the selecting step length (wee width of 26 in figures 2 and 3).
Claim 2- wherein the first gear shift element is designed to engage or disengage at least one gear ratio (the device performs this function).
Claim 3- wherein the first gear shift length is at least twice as large as the selecting step length (see figures 3a, 3b).
Claim 4- wherein the first gear shift element (26) has a shifting coupling with a first transmission element (10c) of the plurality of deflectable transmission elements in a first selecting position and also in an adjacent second selecting position (see shifting positions of figures 3a and 3b).
Claim 5- wherein a shifting movement in the first and second selecting positions causes a deflection of the first transmission element (10c is shifted by shifting rotation 32 in both selecting positions shown in figure 3a and 3b).
Claim 6- wherein a further transmission element (10a) is deflected in the first selecting position (figure 3a position) and not deflected in the second selecting position by the shifting movement (figure 3b position).
Claim 7- wherein at least two gear shift elements (26, 26a) of the plurality of gear shift elements have interconnected gear shift lengths which is greater than the selecting step length.
Claim 8- wherein at least two further gear shift elements (22, 24) have a second interconnected gear shift length, which is different from the first interconnected gear shift length (22 and 24 are shorter than 26 and 26a).
Claim 9- wherein the plurality of gear shift elements are arranged in at least two gear shift groups, each gear shift group engaging distinct groups of at least two transmission elements (26 is grouped with 26a and 22 is grouped with 24).
Claim 10- A manual transmission having gear shift units and gear ratios which are selectable by an actuating device according to claim 1 (see “manual transmission” paragraph 35).
Claim 11- an actuating element (20)  independently movable in a selecting direction and a shifting direction (20 rotates and translates), wherein a plurality of selection positions are defined in the selecting direction at intervals separated by a selecting step size (see figures 3a, 3b); a plurality of transmission elements (10a-d, 14a-d) configured to selectively couple gears to shafts in response to deflections to establish various transmission ratios (the device performs this function); and a plurality of gear shift elements (22, 24, 26, 26a, 28, 28a) arranged on the actuating element, each gear shift element configured to selectively engage at least one of the transmission elements in at least one of the selection positions such that, in the at least one selection position, the transmission element is deflected in response to movement of the actuating element in the shifting direction; wherein at least one of the gear shift elements has an engagement length greater than the selecting step size (see figures 2, 3a, 3b which show the operation and the width of 26).
Claim 12- wherein a different subset of the transmission elements is deflected in each selection position (see figures 3a, 3b).
Claim 13- wherein the engagement length is at least twice the selecting step size (see figures 3a and 3b).
Claim 16- at least two of the gear shift elements (26, 26a, 28, 28a) have the engagement length greater than the selecting step size.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlich et al. US 2006/0005648 A1.
	


Ehrlich discloses the claimed invention except for the engagement length being three or four times the selecting step size.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the engagement length being three or four times the selecting step size, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658